*75In tliis case there was no written note or memorandum of tlie agreement and promise. A motion in arrest was made, 1st, That tlie parol agreement was absorbed by tlie giving of tlie deed; 2d, No time is set or person appointed, when, and by whom said land should be measured; 3d, That a special notice and request was necessary to entitle the plaintiff to an action, which is not laid in the declaration to have been given or made.
The court determined the motion to be insufficient and the plaintiff had judgment.